Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1
	Amend line 46 from “overflow and the coal slime water treatment medicament in the stirring barrel P to obtain” to -- overflow and the coal slime water treatment medicament in the stirring barrel to obtain-- 
	Amend line 60 from “coal sieve bend oversize product of the coarse clean coal sieve bend L and a coarse’ to –coal sieve bend oversize product of the coarse clean coal sieve bend and a coarse– 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a raw coal sorting process including classifying raw coal into oversize and undersize product, dry separating coal to obtain dry clean coal and dry gangue. The closest prior art does not disclose or make obvious a special underground compact jigging machine for separation to obtain a jigging machine overflow clean coal, a jigging middling coal and a jigging gangue, and directly discharging the jigging gangue; due to a high water content of the jigging machine overflow clean coal, feeding the jigging machine overflow clean coal into a fixed screen for predewatering to obtain a clean coal fixed screen oversize product and an undersize water which is 1mm clean coal fixed screen undersize water, feeding the undersize water into a first coal slime pool in conjunction with the other structures in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653